                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

ESTATE OF BARBARA JEANETTE DESKIN, DECEASED
By and Through Teressa
Ann Currier, Executrix of Estate Of
Barbara Jeanette Deskin, Deceased                                                         PLAINTIFF

V.                                                          CAUSE NO. 3:19-CV-265-MPM-JMV

DIVERSICARE OF SOUTHAVEN, LLC D/B/A
DIVERSICARE OF SOUTHAVEN; DIVERSICARE                                                 DEFENDANTS
MANAGEMENT SERVICES CO.; DIVERSICARE
LEASING COMPANY III, LLC; AND DIVERSICARE
HEALTHCARE SERVICES, INC.

                                                ORDER

        This matter is before the Court on the defendants’ motion for leave to conduct limited,

arbitration-related discovery. For the reasons discussed below, the motion is granted.

        Defendants seek to take limited discovery in the instant action as relates to 1) the plaintiff’s

actual or apparent authority to execute the arbitration agreement and 2) Ms. Deskin’s competency

to grant such authority.

        The plaintiff, though filing an “objection” to the request, actually assert no real objection

to the discovery proposed. Instead, it appears to suggest that additional discovery is necessary. To

the extent the plaintiff seeks itself to take arbitration-related discovery, it may file a motion seeking

that relief, to which the defendants will have an opportunity to respond.

        In the interim, the court finds well taken the instant motion for discovery and hereby orders

that the following discovery be had:

     1. A single deposition of plaintiff, Teressa Currier, may be taken on issues pertaining to her

        actual or apparent authority to act on behalf of her mother, Barbara Jeanette Deskin;




                                                   1
   2. Requests for production of limited third-party documents (i.e., financial records, medical

       records, etc.) which would reasonably bear on the issues of Teressa Currier’s actual or

       apparent authority to execute the Arbitration and Admission Agreements; and

   3. Service of no more than five (5) arbitration-related interrogatories and five (5) requests for

       production of documents to develop evidence on the issues of actual and apparent

       authority, as well as Ms. Deskin’s competency to grant any such authority.

       Defendants’ Notice of Deposition shall be filed and all other discovery shall be propounded

within thirty (30) days of today’s date. The plaintiff’s deposition shall be taken and all discovery

responded to within thirty (30) days thereafter.

       SO ORDERED this, December 11, 2019.

                                              /s/ Jane M. Virden
                                              UNITED STATES MAGISTRATE JUDGE




                                                   2
